Citation Nr: 0700378	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition, including the issue of whether service connection 
may be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
injury, including the issue of whether service connection may 
be granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
condition, including the issue of whether service connection 
may be granted.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 until 
September 1992.  The veteran also had service in the 
Louisiana National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board first considered this appeal in February 2006 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

In this decision the Board reopens the claims for service 
connection for a lumbar spine condition and a cervical spine 
injury.  These claims are being REMANDED and are addressed in 
the REMAND portion of the decision below.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the August 1993 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back condition and raises a 
reasonable possibility of substantiating the claim.

2.  The evidence associated with the claims file subsequent 
to the August 1993 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a cervical spine injury and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent 
to the August 1993 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bilateral foot condition and raises 
a reasonable possibility of substantiating the claim.

4.  A bilateral foot condition was not incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1993 
determination wherein the Board denied the veteran's claim of 
entitlement to service connection for a low back condition is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2006).

2.  Evidence received since the final August 1993 
determination wherein the Board denied the veteran's claim of 
entitlement to service connection for a cervical spine injury 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2006).

3.  Evidence received since the final August 1993 
determination wherein the Board denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
condition is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2006).

4.  The criteria for a grant of service connection for a 
bilateral foot condition have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a low back disorder, 
a cervical spine injury and a bilateral foot condition.  
Claims for service connection for a low back disorder, a 
cervical spine condition and bunions of the feet were 
previously considered and denied by the RO in August 1993.  
The veteran did not appeal the decision.  Therefore, the 
August 1993 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

Although the RO reopened the claims in its September 2006 
Supplemental Statement of the Case, the Board is required to 
consider de novo whether new and material evidence has been 
received to reopen a claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir.1996).  Absent the submission of evidence that 
is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The RO sent the veteran a letter in April 
2002 that defined new and material evidence and advised the 
veteran of the reasons for the prior denial of the claims and 
the evidence needed to substantiate the claims.  Furthermore, 
the Board finds the evidence associated with the claims file 
is sufficient to reopen the claim and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the August 1993 rating decision the evidence 
of record consisted of service medical records.  
Subsequently, private medical records, National Guard service 
medical records, VA outpatient treatment records and VA 
examinations have been associated with the claims file.  The 
evidence submitted subsequent to the August 1993 rating 
decision is new, in that it was not previously of record, and 
is also material.  In August 1993, the claims were denied as 
there was no evidence of current neck, back or foot 
disabilities.  The additional evidence is "material" because 
the private medical records reflect treatment for low back, 
neck and foot conditions.  These records relate to the 
unestablished element of a current disability.  

The additional evidence received since the August 1993 rating 
decision relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  Accordingly, the Board finds 
that the claims for service connection for a low back 
disorder, a neck condition and a bilateral foot condition are 
reopened.

Duty to Notify and Assist

Having reopened the claim for benefits, the Board is required 
to address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2002 and 
May 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  Additionally, the May 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  In fact, in 
October 2006, the veteran advised the RO that he had no 
additional evidence to submit.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claim

The veteran seeks service connection for a bilateral foot 
condition.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The July 2006 VA examination concluded with a diagnosis of 
metatarsalgia bilateral with plantar callous and minor claw 
toes.  There is also evidence reflecting the veteran received 
treatment for calluses, plantar warts and painful feet during 
service.  The remaining question is whether there is evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.

The evidence in support of the veteran's claim for service 
connection is a September 2004 letter from a private 
physician that noted the veteran was treated for flat feet 
and foot pain while in the Army in 1977.  The physician 
indicated the veteran continued to have pain from those 
disabilities.  

The veteran underwent a VA examination in July 2006 to assess 
the presence and etiology of any foot disorder.  During this 
examination the veteran reported foot pain since 1990.  He 
denied any foot problem or flatfeet upon his entrance into 
service but noticed pain and callus formation over time.  The 
veteran related the calluses were trimmed approximately every 
three months.  He denied calluses on the right foot.  The 
veteran reported he had a podiatry examination during which 
he was told he had a bone change which caused the calluses.  
There was no tenderness, swelling, heat, redness, stiffness, 
fatigability, weakness, spasm or incoordination of either 
foot.  There was pain and mild claw toes bilaterally and lack 
of endurance and calluses on the left foot.  Radiographic 
findings revealed no acute fracture, dislocation or bony 
lesion of either foot.  There was flexion deformity 
bilaterally.  The diagnosis was metatarsalgia bilaterally 
with plantar calluses and minor claw toes.  The examiner 
stated the metatarsalgia was less likely as not due to active 
duty.  The examiner explained the veteran had no flat feet.  
The examiner further related the veteran had plantar calluses 
in the left foot in the metatarsal area and none in the right 
side.  The examiner indicated that the bone changes that may 
cause plantar calluses is due to the aging process and 
obesity.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  Apart from a 
definitive review of the claims folder, the VA examiner 
provided a rationale for the conclusion reached, and his 
opinion is of greater probative value than the bare 
conclusion recorded by the private physician.  To the extent 
to which the private physician noted the veteran's complaints 
of foot pain, it has been held that pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Nor is service connection warranted under a theory of 
continuity of symptomatology.  The first post service record 
which refers to any foot problem is dated in July 2000 
(approximately 8 years after the veteran's separation from 
service.)  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral foot 
condition.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back condition is reopened.  
To this extent and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim 
for service connection for a cervical spine injury is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

New and material evidence having been submitted, the claim 
for service connection for a bilateral foot condition is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for a bilateral foot condition is denied.


REMAND

Concerning the issues of entitlement to service connection 
for a lumbar spine condition and a cervical spine injury, a 
preliminary review of the record discloses that further 
development is necessary.  The appeals are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.

Specifically, the Board finds the duty to assist has not been 
satisfied.  The evidence of record includes some of the 
veteran's National Guard records that illustrate the veteran 
sustained a lumbar and/or cervical spine injury during a 
period of active duty for training.  The veteran, in a 
September 2004 statement, alleged a theory of continuity of 
symptomatology, referring to treatment in the active service, 
National Guard, and VA outpatient treatment records.  The RO 
should take appropriate steps to verify the veteran's 
National Guard service and to obtain all of his National 
Guard medical and personnel records and associate them with 
the claims file.

A review of the VA medical evidence of record reveals that 
the veteran reported receiving treatment for his back 
condition at Byrd Hospital in 1998.  These records are not 
associated with the claims file. The RO should take 
appropriate steps to identify and secure these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to verify the veteran's Louisiana Army 
National Guard service and secure all 
additional Army National Guard service 
medical records or alternative records for 
the appellant through official channels or 
from any other appropriate source, 
including the Office of the Adjutant 
General.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

2.  A search for the veteran's Army 
National Guard personnel records, 
including performance evaluation reports, 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, must be undertaken.  These records 
should be associated with the claims file.  
If there are no records, documentation 
used in making that determination should 
be set forth in the claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
cervical or lumbar spine condition.  The 
veteran should specifically be requested 
to provide a medical authorization for 
Byrd Hospital.  After securing the 
necessary release(s), the RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the appellant and his representative should 
be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


